DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kitagaki (JP Patent Publication Number 3,432,696 B2).

Kitagaki teaches, as claimed in claim 1, an electro absorption modulating apparatus, comprising: an optical waveguide substrate (104), comprising a light channel1 , wherein the light channel provides at least one light transmission path to transmit at least one light beam (L104); a plurality of electro absorption modulators (111 and 112), disposed on the at least one light transmission path (L104), and optically coupled with the optical waveguide substrate (104), wherein each of the light transmission paths is configured with at least two electro absorption modulators (See Figure 3) and ;a Selection driving circuit (811), directly coupled to the electro absorption modulators (111 and 112); and a controller (801), coupled to the selection driving circuit, and controlling the selection driving circuit to select and drive one of the plurality of electro absorption modulators (111 and 112) corresponding to each of the light transmission paths to perform light modulation, so as to generate a corresponding light modulation signal.
Kitagaki teaches, as claimed in claim 2, wherein the plurality of electro absorption modulators on each of the light transmission paths are connected in series2.
Kitagaki teaches, as claimed in claim 3, wherein the light channel has a light splitting structure (804) providing a plurality of light splitting paths (9a, 9b) to split the light beam, and the electro absorption modulators are respectively disposed on the corresponding light splitting paths  (Fig. 11).
Kitagaki teaches, as claimed in claim 6, wherein the light splitting structure comprises a Y-shaped branch pattern (see Fig. 5).
 
Kitagaki teaches, as claimed in claim 8, further comprising: a circuit substrate (800), the selection driving circuit (811) and the controller (806) being disposed on the circuit substrate.
 Kitagaki teaches, as claimed in claim 9, wherein the optical waveguide substrate (104) is disposed on the circuit substrate (800), and the electro absorption modulators (111 and 112) are connected to the selection driving circuit and the controller through wire bonding or through-silicon vias3.
Kitagaki teaches, as claimed in claim 10, wherein each of the electro absorption modulators (111 and 112) are embedded into the optical waveguide substrate to optically couple to the optical waveguide substrate (Fig 1).

Allowable Subject Matter
Claim4,5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Although prior art teaches an electro absorption modulating apparatus, comprising: an optical waveguide substrate, comprising a light channel , wherein the light channel provides at least one light transmission path to transmit at least one light beam; a plurality of electro absorption modulators, disposed on the at least one light transmission path, and optically coupled with the optical waveguide substrate, prior art fails to simultaneously teach  further comprising: an electronically controlled light switch, coupled to the controller, disposed at a branch point of the light splitting structure, and controlled by the controller to switch and transmit the light beam to the light splitting path corresponding to the selected electro absorption modulator, as claimed in claim 4; wherein the selection driving circuit comprises: a bias circuit, providing a bias voltage; a resistor, coupled between an output terminal of the bias circuit and a driving circuit return bus; and a switch circuit, coupled to the controller and the driving circuit return bus, the electro absorption modulators being coupled in parallel between the bias circuit and the switch circuit, and the switch circuit being controlled by the controller to select to connect one of the electro absorption modulators to the driving circuit return bus, so as to select the electro absorption modulator used for performing light modulation on the light beam, as claimed in claim 7;


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

22 August 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1  The Chanel that L104 travels through
        2 Figure 1 shows the EAMs in series on the light path L104
        3 Since the optical device is passing current and voltage through the circuit, the device inherently uses wires